Exhibit 10.1

ANNTAYLOR STORES CORPORATION

MANAGEMENT PERFORMANCE COMPENSATION PLAN, AS AMENDED AND RESTATED

1. Purpose.

This Plan is an integral part of the Company’s over-all compensation strategy
which is aimed at attracting and retaining in the employ of the Company and its
Subsidiaries highly motivated, results-oriented personnel of experience and
ability, by basing such personnel’s compensation, in part, on their
contributions to the growth and profitability of the Company, thereby giving
them incentive to remain with the Company and its Subsidiaries and to continue
to make contributions to the Company in the future. Further, the purpose of the
Plan is to serve as a qualified performance-based compensation program under
Section 162(m) (“Section 162(m)”) of the Internal Revenue Code of 1986, as
amended (the “Code”).

2. Definitions.

As used in this Plan, the following capitalized terms shall have the meanings
set forth below:

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Budget” means the Company’s operating budget for a Performance Period.

 

  (c) A “Change in Control” shall be deemed to have occurred if:

(i) any “person”, as such term is used in Section 13(d) and 14(d) of the
Exchange Act, other than (1) the Company, (2) any trustee or other fiduciary
holding securities under an employee benefits plan of the Company, or (3) any
corporation owned, directly or indirectly, by the stockholders of the Company
(in substantially the same proportion as their ownership of shares) (a “Person”)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
voting securities;

(ii) during any period of not more than two consecutive years, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or
(iv) of this Section 2(c)) whose election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) 50% or more of the combined voting power of the voting securities
of the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner (as defined in clause (i) above),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

  (d) “Committee” means the Compensation Committee of the Board, as appointed by
the Board from time to time and consisting of not less than two directors, at
least two of whom must be “outside directors” within the meaning of
Section 162(m). All actions taken by the Committee under this Plan with respect
to Section 162(m) Officers shall be taken solely by those members of the
Committee who are “outside directors”, even if less than a majority of the
Committee, and such members shall constitute a subcommittee for purposes of
Section 162(m). With respect to Eligible Associates who are not Section 162(m)
Officers, the Committee may, in its discretion, delegate to one or more officers
of the Company its duties hereunder.



--------------------------------------------------------------------------------

  (e) “Company” means AnnTaylor Stores Corporation.

 

  (f) “Eligible Associate” has the meaning assigned thereto in Section 3 hereof.

 

  (g) “Executive Officer” means an officer of the Company who, as of the
beginning of a Performance Period, is an “executive officer” within the meaning
of Rule 3b-7 promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”).

 

  (h) “Participant” means an Eligible Associate who has been designated as a
Participant by the Committee in accordance with Section 4 of this Plan.

 

  (i) “Performance Compensation” means the cash amount payable to a Participant
pursuant to this Plan.

 

  (j) “Performance Goals” has the meaning assigned thereto in Section 5(b)
hereof.

 

  (k) “Performance Percentage” and “Performance Ratio” have the meanings
assigned thereto in Section 5(a) hereof.

 

  (l) “Performance Period” means a period designated by the Committee during
which Performance Compensation will be earned. A Performance Period may range in
length from the six-month period that coincides with the Company’s fiscal
six-month Spring or Fall season to the twelve-month period that coincides with
the Company’s fiscal year.

 

  (m) “Plan” means this AnnTaylor Stores Corporation Management Performance
Compensation Plan.

 

  (n) “Subsidiary” means any corporation of which the Company owns, directly or
indirectly, at least majority of the outstanding voting capital stock.

 

  (o) “Section 162(m) Officer” means an Executive Officer whose applicable
employee remuneration (as defined in Section 162(m) of the Code), for the year
in which the Award would be payable and including amounts that may be earned
under this Plan, is expected to exceed the limitation set forth in
Section 162(m) of the Code for deductibility.

3. Eligibility.

Any salaried associate in the employ of the Company or any of its Subsidiaries
(including officers and directors, but excluding persons who are directors only
or who are members of the Committee) shall be eligible (an “Eligible Associate”)
to become a Participant and receive Performance Compensation under this Plan.

4. Selection of Participants.

 

  (a) As promptly as possible after the Company’s Budget for a Performance
Period shall have become available, and after having received the
recommendations of the Company’s Chief Executive Officer pursuant to
Section 4(b) below, the Committee shall designate from among all Eligible
Associates those who shall be Participants under this Plan for such Performance
Period.

 

  (b) Prior to the beginning of a Performance Period, or by such later date
permissible under Section 162(m), and after the Company’s Budget for a
Performance Period shall have become available, the Chief Executive Officer of
the Company shall submit to the Committee a list of the names, titles, salaries
and suggested Performance Percentages of those Eligible Associates whom the
Chief Executive Officer recommends that the Committee designate as Participants
under this Plan for such Performance Period.

 

  (c) The Committee shall have the authority to designate from time to time
prior to the commencement of as well as during a Performance Period additional
Eligible Associates as Participants under this Plan for such Performance Period.

 

  (d) In selecting from among all Eligible Associates those who shall become
Participants in any Performance Period and in determining the Performance
Percentages of such Participants for such Performance Period, the Committee
shall consider the position and responsibilities of the Eligible Associates, the
value of their services to the Company and such other factors as the Committee
deems relevant.



--------------------------------------------------------------------------------

5. Formula for Determining Amount of Performance Compensation.

 

  (a) At the time the Committee selects Participants under this Plan for a
Performance Period, or within such other time period which may comply with
Section 162(m), the Committee shall, for each Participant:

(i) assign to such Participant their individual “Performance Percentage” for
such Performance Period; and

(ii) establish a matrix, assigning a “Performance Ratio” to various levels of
Performance Goals which might be achieved for such Performance Period.

 

  (b) As used in this Plan, “Performance Goals” means the specific objectives
established by the Committee for each Participant for a Performance Period. In
setting these objectives, the Committee shall consider one or more of the
following business criteria: revenue; net or gross sales; comparable store
sales; net income; gross margin; operating profit (corporate and/or divisional);
earnings before all or any of interest, taxes, depreciation and/or amortization;
cash flow; working capital; return on equity, assets, capital or investment;
market share; sales (net or gross) measured by store, product line, territory,
operating or business unit, customers, or other category; earnings or book value
per share of the Company’s common stock; earnings from continuing operations;
net worth; turnover or shrinkage in inventory; levels of expense, cost or
liability by store, product line, territory, operating or business unit or other
category; appreciation in the price of shares of the Company’s common stock;
total shareholder return (stock price appreciation plus dividends);
implementation of critical projects or processes consisting of one or more
objectives based on meeting specified market penetration, geographical business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions
and budget comparisons; and personal professional objectives, including any of
the foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions. Where applicable, the performance
goals may be expressed in terms of attaining a specified level of the selected
criterion or the attainment of a percentage increase or decrease in the selected
criterion, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Compensation Committee. Such Performance Goals may relate to
the performance of a store, business unit, product line, division, territory,
the Company or an individual or any combination thereof. With respect to
Participants who are not Section 162(m) Officers, Performance Goals may also
include such individual objective or subjective performance criteria as the
Committee may, from time to time, establish. Performance Goals may include a
threshold level of performance below which no award payment shall be made and
levels of performance at which specified percentages of the target award shall
be paid, and may also include a maximum level of performance above which no
additional award shall be paid. Each of the foregoing Performance Goals shall be
determined in accordance with generally acceptable accounting principles and,
for Section 162(m) Officers, shall be subject to certification by the Committee.
The Performance Goals established by the Committee may be different with respect
to different Participants, different Performance Periods and/or different
operations.

The Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or nonrecurring events affecting the
Company, its financial statements or its shares, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence,
including any major settlement, judgment or any other material liability in
connection with a litigation or governmental proceeding or investigation, or any
gain, loss or expense related to the acquisition, disposition or discontinuance
of a business or a segment of a business, or related to a change in accounting
principles, or to reflect capital changes.

 

  (c) Subject to adjustment pursuant to Section 5(d) below, unless otherwise
determined by the Committee, a Participant’s Performance Compensation for the
Performance Period for which he or she was designated by the Committee as a
Participant pursuant to Section 4 hereof shall be equal to the product of
(i) the Participant’s annual base salary for the fiscal year of which such
Performance Period is a part (prorated, as to any Participant who shall have
become an Eligible Associate and designated as a Participant after the
commencement of such fiscal year), multiplied by (ii) the Performance Percentage
assigned to such Participant for such Performance Period pursuant to
Section 5(a)(i) above, multiplied by (iii) the Performance Ratio achieved by the
Company for such Performance Period.



--------------------------------------------------------------------------------

  (d) For any Performance Period, the Board may establish a ceiling on the
aggregate amount which may be paid out in Performance Compensation for such
Performance Period. In the event that such a limit is established for any
Performance Period, the Performance Compensation otherwise payable to all
Participants for such Performance Period pursuant to Section 5(c) above shall be
reduced pro rata. Notwithstanding any other provision of the Plan, no
Participant who is a Section 162(m) Officer may receive Performance Compensation
for a twelve-month Performance Period in excess of $3,500,000, such amount to be
reduced proportionately for Performance Periods of shorter duration.

 

  (e) Performance Compensation shall be paid by the Company or the Subsidiary
employing the Participant promptly following the end of the Performance Period
to which it relates. The foregoing notwithstanding, no payment of Performance
Compensation for a Performance Period may be made to a Section 162(m) Officer
until the performance results for that Performance Period are certified by the
Committee. A Participant shall not be entitled to receive payment of Performance
Compensation unless such Participant is still in the employ of (and shall not
have delivered notice of resignation to) the Company or one of its Subsidiaries
at the time the Performance Compensation is actually paid.

 

  (f) Notwithstanding the preceding provisions of this Section 5, in the event
of a Change in Control, a pro rata cash payment, in cancellation of outstanding
Awards in respect of the Performance Period in effect as of the date of the
Change in Control, shall be made to each Participant within thirty (30) business
days following the date of the Change in Control. The pro rata payment to such
Participant with respect to such Performance Period shall be calculated by
multiplying (X) and (Y),where (X) equals the amount to which the Participant
would have been entitled had the Performance Period been completed, assuming for
this purpose that all Performance Goals applicable to the Participant were
achieved at a level equating to a Performance Ratio of 100% and (Y) equals a
fraction the numerator of which is the number of full and partial months in such
Performance Period that have elapsed as of the date of the Change in Control and
the denominator of which is the number of months in the complete Performance
Period.

6. Finality of Determinations.

The Committee shall administer this Plan and construe its provisions. Any
determination by the Committee in carrying out, administering or construing this
Plan shall be final and binding for all purposes and upon all interested persons
and their respective heirs, successors, and legal representatives.

7. Limitations.

 

  (a) No person shall at any time have any right to receive Performance
Compensation hereunder, unless such person shall have been designated as a
Participant by the Committee pursuant to Section 4 hereof and the other terms
and conditions of this Plan shall have been satisfied. No person shall have
authority to enter into any agreement for the inclusion of anyone as a
Participant or the awarding of Performance Compensation hereunder or to make any
representation or warranty with respect thereto. Designation of an Eligible
Associate as a Participant in any Performance Period shall not guarantee or
require that such Eligible Associate be designated as a Participant in any later
Performance Period.

 

  (b) No action of the Company or the Board in establishing this Plan, nor any
action taken by the Company, the Board or the Committee under this Plan, nor any
provision of this Plan, shall be construed as conferring upon any associate any
right to continued employment for any period by the Company or any of its
Subsidiaries, or shall interfere in any way with the right of the Company or any
Subsidiary to terminate such employment.

8. Amendment and Termination of Plan.

The Board at any time and from time to time may modify, amend, suspend or
terminate this Plan, without notice, provided that no amendment which requires
stockholder approval in order to comply with Section 162(m) of the Code shall be
effective unless the same shall be approved by the requisite vote of
stockholders of the Company.



--------------------------------------------------------------------------------

9. Compliance With Section 162(m).

The Plan is designed and intended to comply with Section 162(m), and all
provisions hereof shall be construed in a manner to so comply.